NO. 07-07-0467-CR

NO. 07-07-0468-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 17, 2008



______________________________





TRAVIS MITCHELL, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE



_________________________________



FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;



NOS. 55557-D & 55559-D; HONORABLE DON EMERSON, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Following pleas of guilty, Appellant, Travis Mitchell, was convicted of delivery of a controlled substance and sentenced to seventeen years confinement.  Proceeding pro se, Appellant filed a notice of appeal challenging his convictions.  The Trial Court’s Certification and Defendant’s Right of Appeal filed in both cases reflect that the cases are plea-bargained cases with no right of appeal and that Appellant waived his right of appeal.  By letter dated January 8, 2008, this Court notified Appellant that the certifications indicated he had no right of appeal and invited him to either file amended certifications showing a right of appeal or demonstrate other grounds for continuing the appeals.  Appellant was notified that failure to do so might result in dismissal per Rule 25.2 of the Texas Rules of Appellate Procedure.  Appellant timely filed a letter response to this Court’s inquiry.  

A review of Appellant’s response does not contradict the certifications filed by the trial court.  We conclude Appellant has not demonstrated why the appeals should not be dismissed based on the certifications signed by the trial court.

Consequently, the appeals are dismissed.

Patrick A. Pirtle

      Justice

 



Do not publish.